Citation Nr: 1541279	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-38 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for the service-connected rheumatic heart disease.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to May 1964.  The Veteran died in November 2013; the Agency of Original Jurisdiction (AOJ) has accepted the Veteran's surviving spouse as the substitute appellant for the purpose of pursuing the Veteran's pending appeal to resolution.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) that continued a current 60 percent evaluation for the Veteran's service-connected rheumatic heart disease. 


FINDING OF FACT

The Veteran's symptomatology of congestive heart failure, workload of less than 4 metabolic equivalents, left ventricular dysfunction with an ejection fraction of less than 30 percent, and placement of an implantable cardioverter defibrillator was not due to rheumatic heart disease.


CONCLUSION OF LAW

The requirements for an evaluation in excess of 60 percent for rheumatic heart disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.104, Diagnostic Code 7000 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).
The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

The Veteran in this case was provided complete VCAA notice in July 2009, and he had ample opportunity to respond prior to the September 2009 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was also notified of his entitlement to a hearing before the Board but declined such a hearing; the present Appellant has not requested a hearing before the Board.

The Appellant has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's pending claim on appeal.

Increased Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rheumatic heart disease is rated under the criteria of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7000.  The rating criteria are, in pertinent part, as follows.

A rating of 100 percent is assigned during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization), the rating criteria are continued as follows:

A rating of 100 percent is assigned for chronic congestive heart failure, or; when workload of 3 METs (metabolic equivalents) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction (EF) of less than 30 percent.

A rating of 60 percent is assigned for more than one episode of acute congestive heart failure in the past year; or, when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, for left ventricular dysfunction with an EF of 30 to 50 percent.

NOTE (1) to DC 7000 states that cor pulmonale, which is a form of secondary heart disease, is to be evaluated as part of the pulmonary condition that causes it.  

NOTE (2) to DC 7000 states that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

METS testing is required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction (LVEF) has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or, (4) when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.100(b).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by    the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's claim for an increased rating was received in July 2009.

Treatment records from Columbia St. Mary's Hospital include an April 2009 echocardiogram that showed an estimated EF of 40 percent.  In May 2009 the Veteran underwent cardiac catheterization without apparent complications; estimated EF during the procedure was 30 percent.  During a cardiac consultation   in June 2009, the cardiologist noted the Veteran had suffered congestive heart failure approximately 6 weeks earlier, and the Veteran expressed interest in     having a pacemaker installed; an implantable cardioverter defibrillator (ICD)       was successfully implanted in July 2009.

The Veteran thereafter had a VA compensation and pension (C&P) examination in July 2009, performed by a cardiologist who reviewed the claims file.  The Veteran reported having been hospitalized at Columbia St. Mary's on three occasions during the past three months for congestive heart failure decompensations.  The Veteran complained of shortness of breath, anxiety, chest heaviness, fatigue, lower extremity edema, exertional dyspnea and paroxysmal nocturnal dyspnea (PND).  The Veteran denied any recurrent myocardial infarctions (MIs) for the past 10 years and denied any history of cardiac surgery to include stenting.  The examiner listed five cardiac-related medications that the Veteran was currently taking; the Veteran denied any significant side-effects from these medications.  Due to the Veteran's  history of congestive heart failure the examiner did not perform exercise testing; based on the Veteran's description of his functional capability the examiner estimated current exertional level of less than 4 METs, due primarily to exertional dyspnea.  The examiner also performed a physical examination and noted clinical observations in detail, the most significant of which was that the Veteran did not show signs of current decompensated congestive heart failure.  

The examiner stated that the Veteran's congestive heart failure was not likely related to the service-connected rheumatic heart disease because evaluation of the Veteran's valves by echocardiogram and by cardiac catheterization showed no severe valvular disease.  Therefore, in the absence of significant valvular disease   to cause the current clinical picture, and given the longstanding nature of the Veteran's systolic dysfunction with prior MI, the MI and subsequent injury to      the heart and negative remodeling was the most likely etiology for the Veteran's continued left ventricular systolic dysfunction with congestive heart failure.  The Veteran's currently- displayed symptoms of class III congestive heart failure were most likely due to atherosclerotic heart disease.

The Veteran had follow-up at St. Mary's Hospital in August 2009 in which the ICD was apparently working well and the Veteran was reportedly feeling well from a cardiovascular standpoint.

The present Appellant submitted a letter to VA in April 2010 stating that she and the Veteran had been together since 1977, and during that time she had observed  the Veteran's overall health deteriorate progressively.  The Veteran had developed numerous health issues including respiratory problems, diabetes, infections and dental problems; the Appellant asserted her opinion that most if not all of these various problems were related to his service-connected rheumatic heart disease.
 
The file contains a May 2010 letter from Dr. RBR stating the Veteran was shown to have severe left ventricular chamber enlargement with global systolic dysfunction secondary to nonischemic cardiomyopathy, and an EF less than 30 percent. 

Dr. RBR submitted a follow-up letter in December 2010 stating that the Veteran had recently had an electrocardiogram showing EF less than 30 percent.  Dr. RBR stated the Veteran currently had stable, nonobstructive coronary artery disease (CAD) and nonischemic cardiomyopathy, and that the cardiomyopathy was most likely secondary to the valvular heart disease, which pre-existed the development of left ventricular dysfunction.  Therefore, the valvular heart disease could not be ruled out as a potential cause of the left ventricular dysfunction.  

Review of the evidence shows that during the VA C&P examination in July 2009, the Veteran had an estimated exercise tolerance of "less than 4" METs, which satisfies the criterion for a 100 percent rating of 3 METs or fewer.  Also, Dr. RBR's letters in March 2010 and December 2010 document EF of less than 30 percent, which is an alternative basis for a rating of 100 percent.  Finally, the implantation of an ICD also can be a basis for a rating of 100 percent under Diagnoatic Code 7011.

However, at issue is conflicting medical opinion in regard to the cardiomyopathy causing the Veteran's EF, METs, and ICD placement noted above.  Dr. RBR has asserted that these symptoms result from cardiomyopathy that is related to the service-connected rheumatic heart disease, while the VA C&P examiner opined to the contrary.   

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds the opinion of the VA C&P examiner to be more probative than that of Dr. RBR.  The C&P examiner examined the Veteran and reviewed the claims file, and listed the Veteran's medical history in great detail.  Dr. RBR, in contrast, cited only the recent treatment the Veteran had received      and did not show any knowledge of the Veteran's more remote medical history.  Further, Dr. RBR's clinical rationale consists simply of citation that rheumatic heart disease pre-existed the development of left ventricular dysfunction and thus could not be ruled out as its cause, whereas the VA C&P examiner demonstrated that since the Veteran did not have current significant valvular disease there could be   no association between such disease and the current symptoms.  The Board also observes that Dr. RBR's conclusion that a causal relationship between valvular heart disease and the development of cardiomyopathy "cannot be ruled out" is speculative.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus).

"It is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion." Nieves-Rodriguez, 22 Vet. App. 295, 304.  In this case the Board finds the opinion of the VA C&P examiner to be the more probative that that of Dr. RBR.  

Accordingly, as the most probative medical evidence indicates that the Veteran's symptoms that would support a higher rating are not the result of the service-connected valvular heart disease; as such, these symptoms cannot be used to evaluate the service-connected valvular heart disease.  See 38 C.F.R. § 4.14 (the  use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided).  As the preponderance of the probative evidence is against the claim, the appeal must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 60 percent for rheumatic heart disease is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


